Citation Nr: 1419651	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-45 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Baptist Medical Center incurred on August 6, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1984 to May 1985, and from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, denying the instant claim for medical reimbursement.


FINDING OF FACT

The private medical treatment from August 6, 2010 following a motor vehicle accident two days prior was not provided under emergent circumstances. 


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses for treatment at Baptist Medical Center incurred from August 6, 2010.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's  duty to notify and assist a claimant with the evidentiary development of a pending claim. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).                  This notwithstanding, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, rather than that pertaining to awards of disability compensation under Chapter 51, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), provides general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities (as in the present case). See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);
(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(h). 

(Some regulatory revisions have been implemented to this provision during pendency of the instant claim, but barring full discussion of these detailed revisions, there has been no substantive change affecting the instant case -- particularly the grounds upon which decided below, that pertaining to whether there were sufficiently emergent circumstances to substantiate recovery.)

Records show that the Veteran sought out and obtained treatment at Baptist Medical Center in Jacksonville, Florida on August 6, 2010 with the primary complaint of lower back, leg, and left side pain following having been involved in a motor vehicle accident two-days previously in which her vehicle had been struck from behind. After a consult and physical evaluation, the Veteran was discharged with the diagnosis of acute neck and back strain. The total charge for medical services rendered was $193. 

The Veteran has since sought out reimbursement by VA for this instance of private treatment rendered, explaining that she believed the situation was emergent due to having had low back pain and numbness in the lower extremities, and further, that she attempted to notify the VA medical treatment providers at the nearest VA outpatient clinic, also in Jacksonville, calling that location on August 4th, 5th and 6th and speaking to a nurse but never receiving a call back to confirm a VA clinic appointment. The Veteran maintains that she had no choice but to seek treatment   at a private facility.  

Additional evidence on file includes contemporaneous VA outpatient records which indicate that on August 10, 2010 the Veteran called the Jacksonville VA outpatient clinic requesting to be seen status-post auto accident on August 4, 2010, with back and lower extremity pain that was getting increasingly worse. A future appointment was then scheduled.

Having reviewed this case, the Board is constrained to deny medical reimbursement. Setting aside the issue of whether a VA medical facility was feasibly available to the Veteran, even accepting the Veteran's contention that she was not given an initial appointment with the Jacksonville VA outpatient clinic for several days (though VA health records tend to suggest no initial contact until    August 10th), there is the preliminary obstacle of there having been a medical emergency. The Board simply cannot conclude that in the view of a reasonably prudent person that lower back pain with subjectively reported radiating numbness, two days after a rear-end collision motor vehicle accident (itself reported as low to moderate impact) qualifies as emergent circumstances, which as defined per regulation, is that which is perceived to have been hazardous to life or health. Whereas pain is considered a factor symptomatically in evaluating whether emergent circumstances were present, the Veteran has not reported nor does a comprehensive evaluation of the objective record substantially disclose pain of a severe or overwhelming degree of pain. The Veteran also was observed at that time to have been in no acute distress. The overall conclusion the Board must reach therefore is that a medical emergency was not implicated in this situation. It is further observed that even were emergent circumstances demonstrated, there would also exist the additional obstacle to recovery of demonstrating no alternative source of payment resources -- either through private health insurance, or through recovery from a personal auto insurance policy or third-party insurer in connection with the motor vehicle accident preceding treatment. 

Consequently, for the reasons cited above, the claim for medical reimbursement             is denied.


ORDER

The claim for reimbursement of unauthorized medical expenses for treatment            at Baptist Medical Center incurred on August 6, 2010 is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


